Exhibit 10.39

 

August 15, 2003

 

Scott Butera

[Address]

 

Dear Mr. Butera:

 

This letter will serve to confirm our understanding and agreement pursuant to
which Trump Hotels & Casino Resorts, Inc. and Trump Hotels & Casino Resorts
Holdings, L.P. (collectively “Trump”) have agreed to employ you, and you have
agreed to be employed by Trump commencing as of September 3, 2003, and expiring
September 2, 2006 (“Expiration Date”), unless terminated earlier by Trump
pursuant to Paragraph 11 or 12 hereof. You may not disclose in any manner the
existence, terms or conditions of this Agreement to any third party without the
prior written consent of Trump.

 

  1. You shall be employed by Trump in the capacity of Executive Vice
President/Director of Corporate and Strategic Development to perform such duties
as may be specified, from time to time, by Trump.

 

  2. Commencing September 1, 2003, you shall be paid an annual salary at a rate
of $1.5 Million ($1,500,000.00) Dollars per annum, payable periodically in
accordance with Trump’s regular payroll practices.

 

  3. You shall be afforded coverage under Trump’s employee insurance programs in
such form and at such levels as Trump, in its sole and absolute discretion, may
hereafter elect to provide for similarly situated executives.

 

  4.      a. You shall be entitled to participate in Trump’s benefit programs in
such form and at such levels as Trump, in its sole and absolute discretion, may
hereafter elect to provide similarly situated executives.

 

  b. You shall also have executive comping privileges at such levels, if any, as
Trump in its sole and absolute discretion, shall establish from time to time for
similarly situated executives.

 

  5.      a. In the event this Agreement is terminated by you for any reason or
by the Company for any reason set forth in Paragraph 11, you agree that for a
period of six (6) months after termination of your employment, you will not
accept employment, either as an employee, consultant or independent contractor,
with or on behalf of any casino licensee or casino license applicant in or
within a 250 mile radius of any casino owned, operated or managed by Trump or
any subsidiary or affiliate thereof;

 

  b. You agree that for a period of six (6) months after the termination of your
employment with Trump, whether before or after the Expiration Date, you shall
not solicit or otherwise discuss employment, directly or through any other
company, any employees of Trump, or any of its related or affiliated companies.



--------------------------------------------------------------------------------

  c. You acknowledge and agree that the restrictive covenants set forth in this
Paragraph are reasonable as to duration, terms and geographical area and that
the same are necessary to protect the legitimate interests of Trump, impose no
undue hardship on you and are not injurious to the public.

 

  6.      a. You hereby agree that throughout the term of this Agreement you
shall devote your full time, attention and efforts to Trump’s business and shall
not, directly or indirectly, work for, consult with or otherwise engage in any
other activities of a business nature for any other person or entity, without
Trump’s prior written consent.

 

  b. You agree that any work, invention, innovation, idea or report which you
produce or which results from or is suggested by the Work you do on behalf of
Trump is a “work for hire” and will be the sole property of Trump. (Such work,
invention, innovation, ideas and reports are referred to as the “Work”). You
will promptly communicate to Trump, in writing when requested, all Work which is
conceived or developed by you, alone or with others, at any time while you are
employed by Trump. The foregoing applies whether or not the Work was conceived
or performed during Trump’s business hours or on Trump’s equipment. Both during
and after termination of your employment, you agree to sign any documents which
Trump deems necessary to confirm its ownership of the Work, and you agree to
otherwise cooperate with Trump in order to allow Trump to take full advantage of
the Work as Trump may require. This may include assisting Trump in obtaining
patents, copyrights or other legal protection of the Work for Trump’s benefit
(although the Work will be the exclusive property of Trump, whether or not
patented or copyrighted).

 

  7. You acknowledge that you have access to information which is proprietary
and confidential to Trump. This information includes, but is not limited to, (1)
the identity of customers and prospects, (2) names, addresses and phone numbers
of individual contacts, (3) pricing policies, marketing strategies, product
strategies and methods of operation, and (4) expansion plans, management
policies and other business strategies and policies. You acknowledge and
understand that this information must be maintained in strict confidence in
order for Trump to protect its business and its competitive position in the
marketplace. Accordingly, both during and after termination of your employment,
you agree that you will not disclose any of this information for any purpose or
remove materials containing this information from Trump’s premises. Upon
termination of your employment, you will immediately return to Trump all
correspondence files, business card files, customer and prospect lists, price
books, technical data, notes and other materials which contain any of this
information, and you will not retain copies of those materials.

 

  8. You represent to Trump that there are no restrictions or agreements to
which you are a party which would be violated by our execution of this Agreement
and your employment hereunder.

 

  9. You hereby agree to comply with all of the rules, regulations, policies
and/or procedures adopted by Trump during the term of this Agreement, as well as
all applicable state, federal and local laws, regulations and ordinances.

 

  10. You hereby represent that you presently hold, or, prior to commencement of
your employment with Trump, shall apply for, obtain and hold the New Jersey
Casino Control Commission qualification or license required in connection with
your employment hereunder and will take appropriate steps to renew said license
in a timely manner.

 

2



--------------------------------------------------------------------------------

  11. You hereby understand and acknowledge that Trump may terminate this
Agreement in the event your Casino Control Commission license is terminated
and/or suspended or revoked by the Commission or if you shall commit an act
constituting “Cause”, which is defined to mean any of the following: a breach by
you of any of the provisions of this Agreement or any employee conduct rules; an
act of dishonesty; the deliberate and intentional refusal by you to perform your
duties hereunder or your failure, as determined solely by Trump, to properly
perform and execute your duties hereunder; any act which in Trump’s sole opinion
would adversely reflect upon Trump or would impair your ability to effectively
perform your duties hereunder; alcohol or drug addiction; your disability, which
is defined to be any condition prohibiting you from performing your duties
hereunder to a period in excess of ninety (90) days, or your death. In the event
of a termination pursuant to this Paragraph, Trump shall pay to you your salary
earned to the date of termination and shall have no further liability or
obligation to you under this Agreement.

 

  12. You hereby also understand and acknowledge that, notwithstanding any other
provision hereof, Trump may terminate this Agreement for no cause in its sole
discretion immediately upon notice to you. In such event, Trump shall pay and
you shall accept in satisfaction of all obligations and liabilities hereunder,
an amount equal to the lesser of twelve (12) months or the number of months then
remaining in this Agreement at your then current salary. You shall, in such
event, execute any and all release documents requested by Trump as a condition
precedent to obtaining any amounts under this Paragraph 12.

 

  13. Unless extended in a writing signed by you and Trump, this Agreement shall
terminate on the Expiration Date and your employment thereafter shall continue,
if at all, on an “at-will” basis. This means that you and Trump will no longer
have a contractual relationship and that either you or Trump will have the right
to terminate your employment with or without cause and with or without notice.
After your employment with Trump is terminated, whether pursuant to a contract
or otherwise, you understand and acknowledge that your obligations set forth in
Paragraphs 5, 6 and 7 of this Agreement shall survive and remain in full force
and effect.

 

  14. Trump shall indemnify, defend and hold you harmless, including the payment
of reasonable attorney fees, if Trump does not directly provide your defense,
from and against any and all claims made by anyone, including, but not limited
to, a corporate entity, company, other employee, agent, patron or member of the
general public which assert as a basis, any acts, omissions or other
circumstances involving the performance of your employment duties hereunder
unless such claims are based upon your gross negligence or any willful and/or
wanton act. This Paragraph shall not apply in any actions in which your
interests are adverse to that of Trump.

 

  15. You represent that you are a citizen of the United States or that you
possess the proper visa and/or work permits necessary to perform your functions
hereunder.

 

  16. You acknowledge that it would be extremely difficult to measure the
damages that might result from any breach by you of your promises in Sections 5,
6 and 7 of this Agreement and that a breach may cause irreparable injury to
Trump which could not be compensated by money damages. Accordingly, Trump will
be entitled to enforce this Agreement by obtaining a court order prohibiting you
(and any others involved) from breaching this Agreement. If a court decides that
any part of this Agreement is too broad, the court may limit that part and
enforce it as limited.

 

3



--------------------------------------------------------------------------------

  17. If any provision hereof is unenforceable, illegal or invalid for any
reason whatsoever, such fact shall not affect the remaining provisions hereof.
If any of the provisions hereof which impose restrictions on you are, with
respect to such restrictions, determined by a final judgment of any court of
competent jurisdiction to be unenforceable or invalid because of the geographic
scope or time duration of such restrictions, such provisions shall be deemed
retroactively modified to provide for the maximum geographic scope and time
duration which would make such provisions enforceable and valid. However, no
such retroactive modification shall affect any of Employer’s rights hereunder
arising out of the breach of any such restrictive provisions, including without
limitation, Trump’s rights to terminate this Agreement.

 

  18. This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey and in any lawsuit involving this Agreement, you
consent to the jurisdiction and venue of any state or federal court located in
New Jersey. This Agreement represents the entire agreement between the parties,
superceding any and all previous agreements, and may not be modified, amended,
extended or renewed without the written agreement of both parties.

 

If the foregoing correctly sets forth our understanding, kindly sign and return
to me the duplicate copy of this letter enclosed herewith.

 

Very truly yours,

/s/ DONALD J. TRUMP

--------------------------------------------------------------------------------

DONALD J. TRUMP

Chairman, President and Chief Executive Officer

 

Agreed to this              day of                     , 2003.

 

/s/ SCOTT BUTERA

--------------------------------------------------------------------------------

SCOTT BUTERA

 

4